60 F.3d 1507
George R. BENDER, Plaintiff-Appellant,v.CENTRUST MORTGAGE CORPORATION, a California Corporation,Resolution Trust Corporation, Conservator/Receiverfor Centrust Bank, Defendants-Appellees.
No. 92-4669.
United States Court of Appeals,Eleventh Circuit.
Aug. 11, 1995.

Hinda Klein, Conroy Simberg and Lewis, P.A., Hollywood, FL, Timothy D. Naegele, Washington, DC, for appellant.
Kirk K. Van Tine, Wendy J. Lang, Kimberlee Ann Scalia, Baker & Botts, L.L.P., Washington, DC, Marcia Soto Conner, Alan J. Kluger, Kluger, Peretz, Kaplan & Berlin, P.A., P. Matthew Sutko, Resolution Trust Corp., Washington, DC, for appellees.
Appeal from the United States District Court for the Southern District of Florida (No. 91-2521-CIV-SM), Stanley Marcus, District Judge.
Prior report:  11th Cir., 51 F.3d 1027.
Before CARNES, Circuit Judge, and DYER and GUY*, Senior Circuit Judges.
PER CURIAM:


1
On Appellant Bender's Petition for Rehearing, we modify the opinion in this case by deleting the last sentence in the first paragraph on page 1973 which reads:


2
Count XI fails to allege the basic elements necessary for a constructive trust:  specific property as the res, and fraud by the defendant in obtaining plaintiff's property.


3
In all other respects the Petition for Rehearing is denied.



*
 Honorable Ralph B. Guy, Jr., Senior U.S. Circuit Judge for the Sixth Circuit, sitting by designation